Citation Nr: 1201746	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-05 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to February 1955. 

This matter comes to the Veterans' Appeals (Board) on appeal from a March 2006 decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2011, the Veteran testified at a Travel Board hearing at the RO before the undersigned.  In June 2011, the Board remanded this case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).


FINDING OF FACT

A back disability is attributable to service .


CONCLUSION OF LAW

A back disability was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau. 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At his personal hearing and in correspondence of record, the Veteran stated that he initially injured his low back during service while performing "kitchen police" or "KP" duty.  He related that he was lifting heavy crates when he felt something crackling in his back, the crate he was lifting fell backwards, and he fell down.  For treatment, heat was applied to his back and he was given light duty.  He reported having had back problems since that time and that he underwent surgery.  His wife also testified to the Veteran having had continuous back problems since service which worsened in 1977. 

A review of the service treatment records reflects that the Veteran did in fact injure his low back during service while on "KP" duty.  He was placed on light duty.  The trapezius and latus muscles were tender.  X-rays showed a loss of lumbar lordosis, but were otherwise negative.  He was separated from service in 1955.

Post-service, an Army National Guard examination in May 1975 revealed normal spine findings, without any complaint from the Veteran.  

In 1988, private records showed that the Veteran had disc bulging at L3-4 and 
L4-5 as well as herniation of a small foci of disc material in the spinal canal at 
L5-S1.  Thereafter, the record reflects that the Veteran had a herniated disc at L3-4 in 1991; and multiple disc problems at L1-2, L2-3, L3-4, L4-5, and L5-S1 as shown in 2004.  He had surgeries performed in 1991 and 2005.  In 1991, the Veteran indicated that he had experienced back pain for 15 years.

In July 2011, the Veteran was afforded a VA examination which yielded diagnoses of degenerative disc disease of the lumbar spine, degenerative arthritis, and lumbosacral ankylosis.  The examiner indicated that he had reviewed the claims file and provided an opinion that current back disability was less likely as not related to service.  The examiner indicated that the inservice x-rays showed that the Veteran only had straightening of his low back from muscle spasms.  He said that he was not placed on activity restriction and when he completed military service in 1975, he denied low back pain.  The examiner commented that the 1975 examination was "THE TIME" to establish any injuries connected with the military.  Thereafter, the examiner noted that the Veteran had physically demanding work duties and his back condition was not active during those years as there were no medical records documenting doctor visits.  The examiner noted that there was a 40 year interval between service and back problems in 1988.  

The Board has carefully reviewed the examiner's opinion and finds it to be flawed.  The Veteran was in fact placed on light duty during service following the back injury.  In addition, the Veteran completed active duty in February 1955, not in 1975.  As noted, the 1975 examination was during a period of National Guard duty, not at the conclusion of active duty.  There is no discharge examination of record for the Veteran's period of active duty, although all the available records were received, upon VA's request.  Since the VA examiner did not thoroughly or accurately review the Veteran's history, his opinion is of diminished probative value.  

Both the Veteran and his wife indicated that the Veteran did continue to have back problems post-service, but they could not afford health insurance and the Veteran managed those problems on his own.  Although he saw Dr. Kellogg later in the 1960s, the Veteran stated that those records were unavailable since he had retired a long time ago.  In addition, the Veteran indicated that he was hospitalized at Mercy Hospital, but that facility destroyed the records as of 1977.  The Board is mindful that the Veteran reported back pain as having an onset of about 1986 per a 1991 record, but he clearly had back pain prior to that time because it is documented in the record so that particular report of back pain history was incomplete, as made by the Veteran at that time.  The Veteran and his wife explained that his back pain worsened over the years, particularly since 1977, which post-dates the National Guard record.  Also, it is significant to note that in the many post-service medical records, there is no documentation of any low back injury that occurred after service and resulted in back problems.  

Thus, in sum, there is documentation of an in-service back injury.  The Veteran was placed on light duty and continued to complain of back pain for at least 2 months.  His complete service treatment records are not contained in the claims file, although VA tried to obtain them.  There is no discharge examination.  The Veteran and his wife, who are both competent to report that he had back pain or that back pain was observed, indicated that his back problems continued after service to the present time.  They maintain that he self-managed his back problems, saw Dr. Kellogg, and also had a hospitalization in the years after service.  Then, later in the 1980s, he sought additional medical treatment and eventually required surgical procedures.  

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  

In this case, the Veteran and his wife are fully competent to attest to observations of his back symptoms, to include his attesting as to symptoms in service, and as to a continuity of symptoms after discharge.  Layno; 38 C.F.R. § 3.159(a)(2).   The Board finds probative the competent evidence of pertinent back symptoms in service, including as shown in contemporaneous service treatment records, as well as the Veteran's and his wife's competent report of a continuity of such back symptoms since service, and ultimately associated with the current low back diagnoses.  The Board recognizes that there are gaps in the medical records, but recognizes that lay evidence provides evidence of continuity.  Also, the Board finds credible the Veteran's report that he did in fact seek treatment from Dr. Kellogg and a private hospital following service, even though those records are unavailable.  

The Board finds that the totality of evidence weighs both for and against the claim.  However, the Board finds persuasive and probative of the issue on appeal the service treatment records and the lay evidence which support the claim, whereas the opinion at the VA examiner, which weighs against the claim,  did not include an accurate background history, appeared to discount the Veteran's competent report of symptoms since service without sufficient explanation, and is therefore of diminished value.  The Board finds that the competent lay statements of the Veteran and his wife as to symptoms that supported the later diagnoses by medical professionals provide competent and sufficient evidence to establish an etiology linked to service.  See Davidson; Jandreau.  Thus, on weighing and assessing all of the evidence on file, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a back disability is warranted.  


ORDER

Service connection for a back disability is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


